PER CURIAM.
In an opinion rendered June 8, 2011, we affirmed Appellant’s convictions but withheld issuance of the mandate pending the Florida Supreme Court’s decision in Williams v. State, 123 So.3d 23 (Fla.2013). In light of the Court’s decision in Williams, we grant Appellant’s motion to withdraw the previously issued opinion and we substitute the following.
Under the Florida Supreme Court’s recent decision in Williams, the trial court committed fundamental error by delivering the standard jury instruction for attempted manslaughter by act. Accordingly, we reverse and remand Appellant’s conviction for second-degree murder with a firearm.

Reversed and remanded for a new trial.

GROSS, CIKLIN and FORST, JJ., concur.